         Case 1:18-cr-00377-RA Document 33 Filed 10/02/20 Page 1 of 1




                                                       October 2, 2020
VIA ECF
The Honorable Ronnie Abrams                                         Application granted. The
United States District Judge                                        sentence is adjourned to
Southern District of New York                                       November 23, 2020 at 11:30 a.m.
40 Foley Square
New York, New York 10007                                            SO ORDERED.

      Re:   United States v. Richard Williams, 18 Cr. 377 (RA) ____________________
                                                               Ronnie Abrams, U.S.D.J.
Honorable Judge Abrams:                                        October 2, 2020
       With the consent of the Government, I write on behalf of Mr. Richard Williams, to
respectfully request the adjournment of his sentencing for a period of 45 days to any date
and time that is convenient to the Court.
     I have discussed this request with Assistant United States Attorney Timothy
Capozzi, who consents on behalf of the United States.
      Thank you for your considering this request.
                                                Respectfully submitted,



                                                Christopher A. Flood
                                                Assistant Federal Defender
                                                Counsel for Mr. Richard Williams
                                                (212) 417-8734

cc:   Assistant United States Attorney Timothy Capozzi (by ECF)
